DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2011-207721, machine translation provided) in view of Mori (JP 2015-174694, machine translation provided).  Taniguchi teaches a method for manufacturing a glass film ([0047]-[0048], figure 4) comprising continuously forming an elongated glass film from molten glass ([0009],[0023], [0036], [0038]), the glass film having marginal portions in width-directional opposite edge regions and an effective portion in a width-directional central region of the glass film between the marginal portions ([0009]). Taniguchi teaches the resin tape protect the effective portion of the glass film and improve handleability of the glass film ([0016], [0033]) Taniguchi also teaches annealing the glass film ([0039]) and forming resin tapes continuously on the glass film, wherein the resin tapes are formed at positions adjacent to and separated by a given distance from the respective marginal portions in a length direction of the glass film ([0022], [0040], [0056]). Furthermore, Taniguchi teaches continuously removing each of the marginal portions at a position between the marginal portion and the resin tape, to form a glass film with resin tape ([0015], [0017], [0043]). However, Taniguchi fails to disclose a forming resin tapes at respective marginal portions, such that at least a portion of the effective portion between the resin tapes is free from being covered by resin tapes. Similar to Taniguchi, Mori teaches a method for manufacturing a glass film with resin tape comprising continuously forming resin tapes on the glass film in a length direction of the glass film, to provide protection to the glass film from scratches and cracks ([0005]). Mori teaches each of the resin tapes being formed at a position adjacent to a respective one of the edges of the glass film and separated from the respective edge by a given distance from the respective edge with at least a portion of the central portion between the resin tapes being free from being covered by the resin tapes ([0013], [0014]). Mori teaches prior art employs resin tapes that covers the whole of the central portion of the glass film, and the removal of the resin tape may result in fine cracks in the glass film that causes breakage in the glass film because of the higher force needed to remove the resin tape ([0008]-[0010]).  Mori teaches using narrow resin tapes only near the edge portions of the glass film not only provides protection for the glass film when wound, but also allows easier removal of the resin tape ([figures 1, 5-8, [0013]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed resin tapes that narrow near the marginal portions of glass film of Taniguchi, without covering the effective central portion, as it would provide similar protection for winding the glass film without risks of generating fine cracks when removing the resin tapes, as taught by Mori.
Mori teaches adhering the resin tapes using adhesive ([0036]). Taniguichi similarly teaches the resin tape can be adhered by sticking, i.e. adhesive, to the glass ([0021], [0040]). Taniguchi also teaches the resin tape can alternatively be formed by continuously applying a resin solution from die 16 to a surface of the glass film in a tape like configuration and curing the resin solution via an UV irradiation device 18 ([0056]-[0057]). Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention to have provided for the two strips of resin tape along the length direction of the glass film, as suggested by Mori, using the alternative method of applying a resin solution and curing the solution, as Taniguichi teaches it is a known method for successfully applying resin tapes to a glass film.
Regarding claim 5, Taniguchi teaches the resin is an ultraviolet curing resin, a thermosetting resin ([0056]-[0057]).
Regarding claim 6, Taniguchi doesn’t specify a spacing between the edge of the glass film and the resin tape. However, Taniguchi suggests applying the resin tape only on the effective portions of the glass film, and not on the beaded ends which are to be cut off, i.e. the marginal portions ([0033]). Naturally, to minimize waste, the effective portions would naturally be maximized and the marginal portions minimized, in a width direction. This can be seen in figure 2. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the resin tape to be placed so that it is positioned from the edge at a distance less than 40% of the width of the glass film, as the marginal portions is minimized, as shown in figure 2. Furthermore, Mori similarly shows resin tapes applied relatively close to the edge of the glass film in figure 1. 
Regarding claim 7, Taniguchi teaches the glass film can be formed using a float process or an overflow downdraw process ([0029]).
Regarding claim 8, Taniguchi teaches the resin tape has a thickness of 5-300µm ([0031]) or 3-250µm ([0060]), which overlaps with the claimed range of 20-500µm.
Regarding claim 9, Taniguchi teaches the glass film with resin tape is wound into a roll (figures 1, 3 and 4, [0045]).
Regarding claim 11, Taniguchi teaches continuously feeding a protective sheet, i.e. paper, and winding the glass film with the resin tape in the form of a roll with the protective sheet ([0052]).  Mori also teaches applying a protective sheet to the roll of the glass film by continuously feeding a protective sheet (12) from a protective sheet roll (13), winding the glass film with resin tape in the form of a roll (8) together with the protective sheet ([figure 3, [0044]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the protective film to be supplied from a sheet roll, so as allow continuous supply of the protective film in the continuous winding step, as suggested by Mori. 
Regarding claims 12-13, Mori suggests further processing the glass film with the resin tapes by removing glass edge portions with the resin tape attached by cutting these edge portions, thereby removing the glass edge portions with the resin film, and forming a finished glass film ([0048]), wherein the finished glass film is wound on a roll 8, as can be seen in figure 3. Since the resin tapes are formed on width-directional opposites dies do the effective portion that is not covered with resin tape, then both width-direction edges are cut off. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the step of removing the resin tape by cutting off the edge regions of the glass film with the tapes attached, as taught by Mori.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2011-207721, machine translation provided) and Mori (JP 2015-174694, machine translation provided) as applied to claims 1 and 12 above, and further in view of Higuchi et al. (2010/0192634).  Taniguchi teaches an embodiment wherein the resin tape is continuously formed on only one surface of the glass film and winding the glass film with the tape into a roll (figure 4, [0056]). However, in the embodiment shown in figure 4, the glass surface with the resin tape is not facing outwards when in the roll. Like Taniguchi, Higuchi also teaches a method for forming a glass film with a resin tape comprising continuously forming a glass film from molten glass and continuously forming a resin tape on the surface of the glass film (abstract, [0043]). Higuchi further teaches there are various known ways for applying the resin tape, including applying the resin tape to one or both surfaces of the glass film ([0047]), and applying a tape via adhesive or applying resin solution ([0051]). Higuchi also teaches continuously applying the resin tape on only one surface of the glass film and winding the glass film with resin into a roll, such that the glass surface with the resin is facing outwards when in the roll (figures 2, 4, 5 [0068], [0070], [0071]), or facing inwards when in the roll ([0069], figure 3).  Higuchi teaches these two versions are obvious variants of each other and is a matter of preference,  wherein one skilled in art could infer from having the resin film facing outwards would apply added protection to the last glass layer wound on the roll. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative arrangement of winding the glass film with the resin tape into a roll, such that the resin film faces outward, as a known alternative to facing inward, as a matter of choice and to provide protection to the final layer of glass in the roll. 
 Regarding claim 14, Higuchi also teaches cutting the finished glass film in a width direction to obtain sheets of glass substrate of the desired size ([0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the further step of cutting the glass film, so as to provide for into individual glass substrates for supporting thin film transistors.
Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered. Applicant argues Mori does not teach applying a resin solution and curing the resin solution and Taniguchi teaches applying the resin only to the effective portion of the glass film and not separately in two strips along the length direction. As discussed in the rejection above, Taniguchi that successful forming of resin on the glass film can be achieved using two known methods, including adhesive and application of a resin solution and curing. Thus, it would be obvious to one of ordinary skill to employ the solution and curing method for applying the two strips of resin tape, as modified by Mori.
Applicant further argues it would not have obvious to modify Taniguichi to not apply resin to the effective portion because it would render Taniguichi unsatisfactory for its intended use of protecting the effective portion, as the effective portion would be exposed and uncovered. This is not found persuasive because altering the resin tape of Taniguichi from a tape that spans the whole width of the effective portion to just two strips running lengthwise adjacent the marginal portions and still in the effective portion would not change the protection offered to the effective portion. Taniguichi teaches the resin tape protects the glass from scratches ([0026]) and also prevents the glass film from coming into contact with each other when wound ([0054]). Mori similarly teaches the two strip of resin tape provides protection for the effective portion by preventing the glass film from coming into contact with each other ([0019]), thereby preventing scratches. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741